Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record (in particular, the Kundu et al. US Pub. No.: 2020/0349194 A1, does not disclose, with respect to independent claims 1 and 11, “executing a consensus algorithm upon receiving the network access request from the client device to select one of the network endpoint nodes to be a policy decision point leader; and controlling access to the network, wherein said controlling access to the network comprises generating and sending an acceptance response to the client device granting access to the network if the client device contains a client policy that satisfies one or more of the predefined rules of the smart contract; wherein said receiving a network access request, and said executing a smart contract and said executing a consensus algorithm are performed by each of the plurality of network endpoint nodes; and wherein said generating and sending an acceptance response is performed only by the policy decision point leader.” Rather, Kundu discloses index management for a database.  Accordingly, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433               

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433